Citation Nr: 1230064	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-34 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active duty service from November 1955 to May 1957, with periods of active duty for training to include from June 1953 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2010, the Veteran and his spouse testified before a Decision Review Officer at the RO.  A transcript of that hearing is of record.  In June 2012, the Veteran's appeal was remanded by the Board to allow for a videoconference hearing before a Veterans Law Judge (VLJ).  Thereafter, in lieu of a videoconference hearing, the Veteran and his spouse testified before the undersigned VLJ sitting at the RO in Nashville.  A transcript of that hearing is also of record.  

In August 2012, the Board received from the RO a document the RO had originally received from the Veteran in July 2012.  The document, in particular, reflects a change in the Veteran's contact information.  The document has been associated with the Veteran's claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his left foot.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim as encompassing any left foot disability.  As such, the issue has been recharacterized on appeal as noted above.  

The Veteran has contended that in 1953, while receiving training at the United States Naval Air Station in Atlanta, Georgia, he injured his left foot after he jumped from the back of a truck.  He contends that the foot has bothered him since that time.  

Personnel records document that the Veteran, a service member in the U.S. Naval Reserves (USNR) in 1953, was assigned to the U.S. Naval Air Station (NAS) in Atlanta for recruit-airman training from June 1953 to September 1953.  At that time, the Veteran was reported as being on active duty for training.  A review of the Veteran's service treatment records (STRs) reveals that the Veteran was treated on August 6, 1953 at NAS Atlanta for "sore arch in foot."  An X-ray was reportedly taken and the Veteran provided "hydro therapy."  The Veteran was noted as being subsequently returned to duty.  

The Board notes that at the time of his enlistment in the USNR, the Veteran's feet were found to be normal on medical examination in December 1952.  The Veteran's feet were also found normal on medical examination in September 1953 when he completed his recruit-airman training and was released from active duty for training.  

The Board notes that on November 1, 1955, the Veteran was accepted into active duty service in the U.S. Navy.  Beginning in January 1956, the Veteran's STRs document complaints and treatment for painful feet and diagnoses for pes planus.  At that time, the Veteran's command, the USS Coral Sea (CVA-43), requested an orthopedic consult at the U.S. Naval Hospital (USNH) in Portsmouth, Virginia.  A consultation sheet, dated in January 1956, notes that the Veteran reportedly complained of burning and aching in both feet when standing for over 30 minutes.  The Veteran was also noted to report a history of injury to the muscles of his "right arch" after he jumped off a truck in 1953.  

In January 1957, while serving aboard the USS Saratoga (CVA-60), the Veteran was transferred and admitted to U.S. Naval Hospital, St. Albans, New York for evaluation and treatment of his feet.  

A "Summary of Case History" from St. Albans notes the Veteran's report of the onset of painful feet dating from 1953.  Examination of the Veteran's feet on admission to St. Albans revealed, in particular, bilateral forefoot abduction and splaying on weight bearing with depression of the longitudinal arches and inward bulging of the medial borders.  An X-ray of the feet at that time revealed a Morton-type structure with short first metatarsals, moderate hallux valgus and a varus deformity at the first metatarsal cuneiform joints.  The Summary of Case History reflected a diagnosis of bilateral flatfoot.  It was also noted that the Veteran had congenital abnormalities of the feet and that his symptoms were a normal progression of structural defects.  

Post-service medical evidence consists, in particular, of a February 2009 statement from the Veteran's treating podiatrist, K. L. R., D.P.M.  Dr. R. noted in the statement that the Veteran suffered from severe "dystrophic calcification of the distal Achilles tendon."  Dr. R. also noted that he had treated the Veteran for some time for the condition and that he believed the chronic condition resulted most likely from an old injury to the Veteran's foot.  Dr. R's statement does not reference any diagnosis or treatment for pes planus.  

In testimony before a Decision Review Officer and before the undersigned VLJ, the Veteran reported that his left foot had not especially been bothersome at the time he was accepted into active service in November 1955.  He also reported that following his discharge from active service, he had been told by treating physicians that he did not have pes planus.  Furthermore, the Veteran testified that after X-raying his foot, Dr. R. had told him that he had bone fragments in his foot and that this was the cause of the Veteran's problems.   

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).  The United States Court of Appeals for Veterans Claims (Court) has characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  

In light of the above facts, the Board finds there is evidence of a current diagnosis (dystrophic calcification of the distal Achilles tendon); evidence establishing that an event, injury, or disease occurred in service (foot treatment during active duty for training in August 1953, plus a diagnosis and treatment for pes planus during active duty service); and an indication that the disability may be associated with the Veteran's service (February 2009 statement from Dr. R., as well as onset of pes planus during active duty service).  Therefore, the Veteran should be scheduled for a VA examination to allow a medical examiner to examine the Veteran's left foot, review the evidence, and determine whether the Veteran has a current left foot disability that is traceable to his active duty for training or to his active duty service.  In this regard, it is important that the examiner address the findings by clinicians at the USNH at St. Albans in 1957 that the Veteran suffered from congenital pes planus.  

The Board notes that service connection may be granted for disease (not defects) of congenital, development, or familial origin.  Service connection is warranted if the evidence, as a whole, establishes that a familial condition was incurred or aggravated during service within the meaning of VA law and regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  Generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease.  VAOPGCPREC 82-90.  Congenital or developmental defects are not considered a disease for purposes of VA disability compensation and, consequently, cannot be service connected as a matter of law.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  The only possible exception to this rule is if there is probative evidence that a defect was subject to superimposed disease or injury during service.  

Furthermore, the Board notes that while the Veteran has testified that Dr. R. identified bone fragments as the cause of the Veteran's left foot problems, Dr. R.'s February 2009 statement does not make any reference to bone fragments.  As noted above, the statement references treatment for dystrophic calcification of the Achilles tendon most likely resulting from an old foot injury.  Therefore, the Veteran should be invited to supplement the record on appeal with any additional opinion or statement from Dr. R., or any other private or VA health care provider, concerning the etiology of his claimed left foot disability.  38 C.F.R. § 3.159(c)(4) (2011).  

Finally, the RO should supplement the record on appeal with any available VA treatment records, obtained via the CAPRI records system, dated since April 2010.  (The Veteran appears to receive his VA treatment from the VA Medical Center (VAMC) in Mountain Home, Tennessee, and the community based outpatient clinic (CBOC) in Knoxville, Tennessee.)  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private or VA treatment he may have received for a left foot disability.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for these disabilities.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  All such available reports should be associated with the claims folder.  

2.  Notwithstanding the above request, the RO should associate with the claims folder any relevant VA treatment records dated from April 2010 that are available through the CAPRI records system.  The Board is particularly interested in pertinent treatment records from the VAMC Mountain Home or the CBOC Knoxville where the Veteran appears to receive his treatment.  

3.  Inform the Veteran that he should submit the written opinion of any private (or VA) medical health care provider (such as from Dr. R., his treating podiatrist) that may be favorable to his claim for service connection for a left foot disability.  (The Veteran should be given time to submit an opinion before proceeding with the actions requested below.) 

4.  Upon completion of the above development, the Veteran should be afforded a VA examination to address his claim for service connection for a left foot disability (claimed as residuals of a left foot injury to include tendon and ligament tear.).  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  

The examiner should review the Veteran's service treatment records, to include the findings of clinicians at the USNH at St. Albans in 1957 that the Veteran had congenital abnormalities of his feet, and take a detailed history regarding all injuries to the Veteran's left foot.  The examiner should also review the February 2009 statement from Dr. R., the Veteran's treating podiatrist, in addition to any other opinions associated with the record as part of the above development.  

The examiner should note any identified disabilities associated with the Veteran's left foot, to include, if present, pes planus and/or dystrophic calcification of the Achilles tendon.  The examiner should render an opinion as to the medical probabilities that each disability of the left foot is traceable to the Veteran's military service, to include, in particular, the Veteran's period of active duty for training (June 1953 to September 1953) or his subsequent active duty service (November 1955 to May 1957).  

The examiner should also offer an opinion as to whether any disability of the left foot, to include, if present, pes planus, represents a congenital abnormality, and if so, whether it is a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a "disease").  

(a)  If the examiner identifies a disability of the left foot that is a congenital "defect", then he or she should offer an opinion as to whether there is any superimposed disease or injury in connection with the congenital defect; and if so, the medical probabilities that the identified superimposed disease or injury is traceable to the Veteran's military service, to include, in particular, the Veteran's period of active duty for training (June 1953 to September 1953) or his subsequent active duty service (November 1955 to May 1957).  The basis for the opinion must be provided and explained in detail.  

(b)  If the examiner identifies a disability of the left foot that is a "disease," congenital or otherwise, then he or she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (i.e., a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's period of active duty for training (June 1953 to September 1953) or his subsequent active duty service (November 1955 to May 1957).  (The examiner should explain whether the evidence clearly and unmistakably (undebatably) demonstrates that the disease pre-existed service and was not aggravated thereby.)  The basis for the opinion must be provided and explained in detail.  

5.  The Veteran's claim should then be readjudicated in light of all additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

